Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Response to Amendment
The Amendment filed 1/11/2021 has been entered.  Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quine, US 2012/0291006 A1, in view of Sanjar et al. (hereinafter Sanjar), US 2006/0235760 A1.

Regarding independent claim 1, Quine teaches a method ([0148] FIG. 7 method 700), comprising:
causing display of a user interface ([0149] At block 702, a computing device may display, via a graphical development environment 400 (causing display of a user interface)) comprising a plurality of components associated with an application ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets (comprising a plurality of components) that may be used on a page, [0134] individuals need only drag and drop widgets on to the application workspace 414 in order to create a cloud-based application (associated with an application)) to be generated by an application server ([0094] any of these software components to be stored and/or execute on one or more cloud-based server devices (to be stored and/or executed on the server necessarily meant that the application instance ;  
receiving, via the user interface, a first selection of a component from the plurality of components associated with the application ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0150] At a block 704, the computing device may receive a change to the application.  This change may be, for example, an edit to the application user interface or program logic made by a design of the application.  Some possible changes include adding a new widget to the application; thus – at block 704 the development environment 400 (via the user interface) receives (receiving) a drag and drop (a first selection) to add a new widget (of a component) from widget palette of widgets (from the plurality of components) into the application workspace of an application’s user interface (associated with the application)); 
in response to receiving the first selection of the component, identifying: 
a plurality of properties associated with the selected component ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured.  For example, the configuration palette 412 as shown in FIG. 4 indicates the configuration of the, perhaps currently selected, button widget 420.  As shown in the dialog box 416, the button widget 420 includes the name “OK”, and this name is selected to be  and at least one dependent component to be utilized by the selected component ([0155] when the designer adds an application GUI element to a page, the execution platform 314 to create a database schema based on the application GUI…when a widget is added, a field (and at least one dependent component) is added to the database table to represent the widget (to be utilized by the selected component)); 
receiving, via the user interface, a second selection of one or more properties of the plurality of properties associated with the component ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured, [0132] Further, the configuration palette 412 enables assigning an action to the button widget 420.  An action for a button may be specified using the “When”, “Do”, and “Page” menus that appear toward the bottom of the configuration palette 412.  For example, FIG. 4 shows that the configuration palette indicates that, when the button widget 420 is clicked, the cloud-based application can ; and 
in response to receiving the second selection of the one or more properties, generating, by a processing device of the application server, the application in view of the component and the one or more properties associated with the selected component ([0150] At a block 704, the computing device may receive a change to the application.  This change may be an edit to the application user interface or program logic made by a designer of the application.  Some possible changes include…changing the attributes of a widget, [0151] Receiving the change to the application may occur while the graphical development environment is in a design mode, [0183] A widget script may be associated with a given widget, and may execute when the given widget receives an event from the cloud-based application, [0154] In some embodiments, the change to the application may involve adding a script to the application.  Thus, the computing device may receive the script, and in response to receiving the script, transmit the script to the server device for compilation.  The computing device may store a copy of the compiled script in a compiled scripts module and link the program logic of the application to the compiled script via a script callbacks module.  The script may contain logic that interacts with a widget to control values of at least one unit of data stored in the database schema; thus – this suggests changes to the attributes (in response to receiving the one or more properties) of a selected widget (associated with the selected component) representing an edit to the application user interface or program logic of an assigned action (the second .  
Quine does not expressly teach wherein the selected component comprises a message broker component.
However, Sanjar teaches a selected component comprises a message broker component ([0036] Solution Builder Wizard uses a GUI, a set of predefined “templates” for each component, and implementation intelligence logic, to enable speedy assembly of various solution components together into one cohesive solution, [0057] FIG. 7 After a user has completed creating the component instances, such as adding the previous example of WMQ 71 and a custom application and has defined the relationship the component, the user can save the whole solution, or just partial sub-solutions for reuse, [0046] WebSphere MQ WMQ formerly known as IBM’s MQ Series is a message queue system that exchanges information such as using XML to communicate across various platforms while integrating new and existing applications; thus – FIG. 7 suggests user selected WMQ message queue system (a selected component) that exchanges information as a component (comprises a message broker component) into the Solution Builder Wizard GUI).
Because Quine and Sanjar address the same issue of a GUI allowing a user to add and configure components, accordingly, it would have been obvious to one of wherein the selected component comprises a message broker component.  This modification would have been motivated by the desire to provide the user with the ability to quickly develop a cohesive solution using a GUI palette to create the necessary components and establish the desired logical relationships between each other.  The ease in drag and drop eliminates the complexity in integration and simplifies the required input information without the user having to sort through tedious amounts of manuals and guidebooks in installation and deployment (Sanjar [0059]). 

Regarding dependent claim 2, Quine, in view of Sanjar, teach the method of claim 1, wherein the method further comprises: deploying the generated application on a cloud-based platform (see Quine [0107] Software components on the client device may interact with software components on cloud-based server device.  As shown in FIG. 3, one or more cloud-based server devices may provide software modules and storage to further facilitate the development of cloud-based applications.  Particularly, the cloud-based server devices may include, and/or have access to, the application model datastore 102 and database model datastore 103, [0154]  Thus, the computing device may receive the script, and in response to receiving the script, transmit the script to the .  

Regarding dependent claim 4, Quine, in view of Sanjar, teach the method of claim 1, further comprising: providing the user interface to a client device (see Quine [0149] At block 702, a computing device (to a client device) may display, via a graphical development environment 400 (providing the user interface)), wherein receiving the first selection of the component from the plurality of components is in response to providing the user interface to the client device (see Quine [0121] through the use of the development environment 400, the designer may be able to design, test and execute a cloud-based application, [0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0149] At block 702, a computing device (to a client device) may display, via a graphical development environment 400 (providing the user interface, [0150] At a block 704, the computing device may receive a change to the application.  This change may be, for example, an edit to the application user interface or program logic made by a design of the application.  Some possible changes include adding a new .  

Regarding dependent claim 5, Quine, in view of Sanjar, teach the method of claim 1, wherein generating the application in view of the component and the one or more properties associated with the component (see Quine [0150] At a block 704, the computing device may receive a change to the application.  This change may be an edit to the application user interface or program logic made by a designer of the application.  Some possible changes include…changing the attributes of a widget, [0151] Receiving the change to the application may occur while the graphical development environment is in a design mode, [0154] In some embodiments, the change to the application may involve adding a script to the application.  Thus, the computing device may receive the script, and in response to receiving the script, transmit the script to the server device for compilation.  The computing device may store a copy of the compiled script in a compiled scripts module and link the program logic of the application to the compiled script via a script callbacks module.  The script may contain logic that interacts with a widget to control values of at least one unit of data stored in the database schema; thus – this suggests changes to the attributes (and the one or more properties) of a selected widget (associated with the component) representing an edit to the application  comprises: configuring the component in view of the second selection of the one or more properties associated with the component (see Quine [0150] At a block 704, the computing device may receive a change to the application.  This change may be an edit to the application user interface or program logic made by a designer of the application.  Some possible changes include…changing the attributes of a widget (comprises configuring the component), [0154] In some embodiments, the change to the application may involve adding a script (in view of the second selection) to the application, [0183] A widget script (of the one or more properties) may be associated with a given widget (associated with the component), and may execute when the given widget receives an event from the cloud-based application).  

Regarding dependent claim 6, Quine, in view of Sanjar, teach the method of claim 1, wherein the components associated with the application comprise at least one of an application component or a hardware component (see Quine [0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured.  For example, the configuration palette 412 as shown in FIG. 4 indicates the configuration of the, perhaps currently selected, button .  

Regarding dependent claim 7, Quine, in view of Sanjar, teach the method of claim 1, the method further comprising: identifying one or more supporting components associated with the component (see Sanjar [0036] Solution Builder Wizard uses a GUI, a set of predefined “templates” for each component, and implementation intelligence logic, to enable speedy assembly of various solution components together into one cohesive solution, [0057] FIG. 7 After a user has completed creating the component instances, such as adding the previous example of WMQ 71 and a custom application and has defined the relationship the component, the user can save the whole solution, or just partial sub-solutions for reuse; thus – FIG. 7 shows a WMQ 71 component along with a custom application 72 that has a defined relationship (the method further comprising identifying one or more supporting components) with WMQ 71 (associated with the component)); and providing, via the user interface, the one or more supporting components associated with the component (see Sanjar [0036] Solution Builder Wizard uses a GUI, a set of predefined “templates” for each component, and implementation intelligence logic, to enable speedy assembly of various solution .  

Regarding independent claim 14, claim 14 is a non-transitory computer-readable storage medium claim that is substantially the same as the method of claim 1.  Thus, claim 14 is rejected for the same reason as claim 1.  In addition, Quine teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processing device of an application server, cause the processing device to ([0074] FIG. 2A is a block diagram of a computing device…can be configured to perform one or more functions of the server device 101.  The computing device 200 may include…one or more processor 203, and data storage 204, [0079] The data storage 204 may include one or more computer-readable storage media that can be read or accessed by at least one of the processor 203, [0080] The data storage 204 may include computer-readable program instructions 206…additionally include storage required to perform at least part of the herein-described techniques and/or at least part of the functionality of the herein-described devices; thus – data storage 204 comprises one or more computer-readable storage media (a non-transitory computer-readable storage medium) including program instructions 206 (including instructions) that can be read or .

Regarding dependent claims 15 and 17-20, claims 15 and 17-20 are non-transitory computer-readable storage medium claims that are substantially the same as the method of claims 2 and 4-7, respectively.  Thus, claims 15 and 17-20 are rejected for the same reasons as claims 2 and 4-7.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Sanjar, as applied in the rejection of claims 1 and 14, and further in view of Sathe et al. (hereinafter Sathe), US 2019/0087161 A1.

Regarding dependent claim 3, Quine, in view of Sanjar, teach all the elements of claim 1.
Quine and Sanjar do not expressly teach wherein generating the application in view of the component and the one or more properties associated with the component comprises: providing the component and the one or more properties associated with the component to a build automation tool, wherein the component and the one or more properties associated with the component are utilized as inputs by the build automation tool.  
However, Sathe teaches wherein generating application in view of a component and one or more properties associated with the component ([0027], [0033] FIG. 4  (FIG. 4 and [0033], [0035] an application manifest is generated including the received selection of the software service executables (comprises providing the component; wherein the received selection of the software service executable equates to providing the component) of process block 404 and from the selection of a runtime architecture (and the one or more properties; wherein the selected runtime architecture equates to the one or more properties) corresponding to software component including the one or more software service executables (associated with the component) of process block 406 and a build  (FIG. 4 and [0033], [0035] an application manifest is generated including the received (are utilized as inputs by; wherein the generating based on received equates to are utilized as inputs by) selection of the software service executables (wherein the component; wherein the received selection of the software service executable equates to the component) of process block 404 and from the selection of a runtime architecture (and the one or more properties; wherein the selected runtime architecture equates to the one or more properties) corresponding to software component including the one or more software service executables (associated with the component) of process block 406 and a build operation is triggered by parsing the application manifest generated (the build automation tool; wherein the application manifest generated that triggers the build operation suggests the build automation tool)).
Because Quine, in view of Sanjar, and Sathe address the same issue of a GUI used to generate a could device application, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein generating application in view of a component and one or more properties associated with the component comprises: providing the component and the one or more properties associated with the component to a build automation tool, as suggested by Sathe, into Quine and Sanjar’s method, with a reasonable expectation of success, such that Quine’s graphical development environment widget palette widget wherein generating the application in view of the component and the one or more properties associated with the component comprises: providing the component and the one or more properties associated with the component to a build automation tool, wherein the component and the one or more properties associated with the component are utilized as inputs by the build automation tool.  This modification would have been motivated by the desire to provide the user with a less cumbersome method of building and deploying cloud device applications (Sathe [0011]). 

Regarding dependent claim 16, claim 16 is a non-transitory computer-readable storage medium claim that is substantially the same as the method of claim 3.  Thus, claim 16 is rejected for the same reason as claim 3.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Sathe and further in view of Sanjar.

Regarding independent claim 8, Quine teaches a system ([0074] FIG. 2A computing device 200 configured to perform functions of client devices 104a, 104b or 104c), comprising: a memory ([0079] data storage 204 including one or more computer-readable storage media (comprising a memory)); and 
a processing device, operatively coupled to the memory, to ([0078] one or more processors 203 (a processing device)…configured to execute computer-readable program instructions 206 that are contained in the data storage 204 (operatively couple to the memory to)): 
present a user interface ([0149] At block 702, a computing device may display, via a graphical development environment 400 (causing display of a user interface)) comprising a plurality of components associated with an application ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets (comprising a plurality of components) that may be used on a page, [0134] individuals need only drag and drop widgets on to the application workspace 414 in order to create a cloud-based application (associated with an application)) to be generated by an application server ([0094] any of these software components to be stored and/or execute on one or more cloud-based server devices (to be stored and/or executed on the server necessarily meant that the application instance necessarily must be created at the server suggesting to be generated by an application server)); 
receive, via the user interface, a first selection of a component from the plurality of components associated with the application ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0150] At a block 704, the computing device may receive a change to the application.  This change may be, for example, an ; 
present, in the user interface: 
a plurality of properties associated with the selected component ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured.  For example, the configuration palette 412 as shown in FIG. 4 indicates the configuration of the, perhaps currently selected, button widget 420.  As shown in the dialog box 416, the button widget 420 includes the name “OK”, and this name is selected to be displayed.  The configuration palette 412 also specifies the location of the button widget 420 in terms of x and y coordinates on the page, as well as the width and height of the button widget 420; thus – this suggests in response to selecting widget dragged and dropped onto the page of the application workspace from the widget palette, the selected widget is identified with various configurations such as name, location, width and height (a plurality of properties) displayed in the configuration palette 412 of FIG. 4 of development environment 400 (present in ; 
receive, via the user interface, a second selection of one or more properties of the plurality of properties ([0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured, [0132] Further, the configuration palette 412 enables assigning an action to the button widget 420.  An action for a button may be specified using the “When”, “Do”, and “Page” menus that appear toward the bottom of the configuration palette 412.  For example, FIG. 4 shows that the configuration palette indicates that, when the button widget 420 is clicked, the cloud-based application can switch to a different page, “Page 2”; thus – this suggests per FIG. 4 an assignment (receive a second selection) of an action (of one or more properties) for a selected button widget via the configuration palette 412 (of the plurality of properties) of the development environment 400 (via the user interface)); and 
transmit the selected component and the selected one or more properties to the application server ([0136] FIGS. 5 and 6 depict examples, in the form of ladder diagrams 500 and 600, of how information could flow through the distributed software architecture 300 in order to facilitate development of cloud based applications.  At a block 502, an entity e.g. a designer, uses the software architecture 300 to create a cloud-based application, [0138] the entity may add one or more widgets to at least some of these pages.  At a block 510, the execution platform 308 may receive a representation of these pages, widgets, and other information, e.g. names, identifiers, metadata, and/or scripts, 
Quine does not expressly teach wherein transmitting the selected one or more components causes the application server to generate the application in view of the selected component and the selected one or more properties.
However, Sathe teaches wherein transmitting a selected one or more components causes an application server to generate an application in view of a selected component and a selected one or more properties ([0027], [0033] FIG. 4 illustrates a process 400 including initially, as shown in in FIG. 2 screenshot of a user interface UI 200 a request is received to generated a cloud device application at a console of the cloud device management system in process block 401.  The user provides (wherein transmitting; wherein user providing selection to cloud device management system by the console equates to transmitting) a selection of one or more software service executables (a selected one or more components) to be included in the cloud device application in process block 404.  In one embodiment a user may provide a particular system property .
Because Quine and Sathe address the same issue of a user interface used to select components and corresponding properties of an application being developed, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein transmitting a selected one or more components causes an application server to generate an application in view of a selected component and a selected one or more properties as suggested by Sathe into Quine’s system, with a reasonable expectation of success, such that Quine’s development environment allows for selection of a particular property corresponding to a selected software component such that a build operation can be executed by the cloud management device system to generate software executable code  wherein transmitting the selected one or more components causes the application server to generate the application in view of the selected component and the selected one or more properties.  This modification would have been motivated by the desire to provide the user with a less cumbersome method of building and deploying cloud device applications (Sathe [0011]).
Quine and Sathe do not expressly teach wherein the selected component comprises a message broker component.
However, Sanjar teaches a selected component comprises a message broker component ([0036] Solution Builder Wizard uses a GUI, a set of predefined “templates” for each component, and implementation intelligence logic, to enable speedy assembly of various solution components together into one cohesive solution, [0057] FIG. 7 After a user has completed creating the component instances, such as adding the previous example of WMQ 71 and a custom application and has defined the relationship the component, the user can save the whole solution, or just partial sub-solutions for reuse, [0046] WebSphere MQ WMQ formerly known as IBM’s MQ Series is a message queue system that exchanges information such as using XML to communicate across various platforms while integrating new and existing applications; thus – FIG. 7 suggests user selected WMQ message queue system (a selected component) that exchanges information as a component (comprises a message broker component) into the Solution Builder Wizard GUI).
Because Quine, in view of Sathe, and Sanjar address the same issue of a GUI allowing a user to add and configure components, accordingly, it would have been wherein the selected component comprises a message broker component.  This modification would have been motivated by the desire to provide the user with the ability to quickly develop a cohesive solution using a GUI palette to create the necessary components and establish the desired logical relationships between each other.  The ease in drag and drop eliminates the complexity in integration and simplifies the required input information without the user having to sort through tedious amounts of manuals and guidebooks in installation and deployment (Sanjar [0059]). 

Regarding dependent claim 12, Quine, in view of Sathe and Sanjar, teach the system of claim 8, wherein the components associated with the application comprise at least one of an application component or a hardware component (see Quine [0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured.  For example, the configuration palette 412 as shown in FIG. 4 indicates the configuration of the, perhaps currently selected, button widget 420.  As shown in the dialog box 416, the button widget 420 includes the .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Sathe and Sanjar, as applied in the rejection of claim 8, and further in view of Podolyak et al. (hereinafter Podolyak), US 2014/0282398 A1.

Regarding dependent claim 9, Quine, in view of Sathe and Sanjar, teach the system of claim 8, wherein the processing device is further to: receive, from the application server, the user interface comprising the plurality of components associated with the application (see Quine [0005] The software architecture may be divided into components that are placed in a client software platform, e.g. a web browser, and those that are placed in a cloud-based server device.  Designer interactions with the software architecture may occur via a client-based execution platform that may include a development environment GUI, [0008] a cloud-based application’s user interface design and program logic, as represented in the application model, and database schema and content, as represented in the database model, may be stored on the server device.  When needed by a client device, the server device may deliver copies of at least part of these models to the execution platform on the client device for interpretation and/or .
Quine, Sathe and Sanjar do not expressly teach wherein presenting the user interface comprising the plurality of components is in response to receiving the user interface from the application server.
However, Podolyak teaches wherein presenting a user interface comprising a plurality of components is in response to receiving the user interface from an application server ([0059-0060] the server 102 sends a rejection message if unable to authenticate developer computer 106 but alternatively, if the server 102 successfully authenticates developer computer 106 then the server (from an application server) provides (is in response to receiving) the developer a user interface (the user interface) such as FIG. 9 developer user interface with an IDE (wherein presenting a user interface) allowing the developer to add a selected component, e.g. a history-widget component 920, to a new product by using the Add Reference button 918 wherein the component is listed amongst 
Because Quine, in view of Sathe and Sanjar, and Podolyak address the same issue of providing a graphical developer user interface allowing a developer to add components, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein presenting a user interface comprising a plurality of components is in response to receiving the user interface from an application server as suggested by Podolyak into Quine, Sathe and Sanjar’s system, with a reasonable expectation of success, such that Quine’s cloud-based server authenticates a developer’s computer and then provides the graphical development environment along with presenting selectable components to the developer, as suggested by Podolyak, to teach wherein presenting the user interface comprising the plurality of components is in response to receiving the user interface from the application server.  This modification would have been motivated by the desire to provide the user with a network-based application development platform that allows application developers to build, modify, and configure dynamic content applications remotely, and without necessarily requiring manual software coding (Podolyak [0021]).

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Sathe and Sanjar, as applied in the rejection of claim 8, and further in view of Chasman et al. (hereinafter Chasman), US 2015/00399999 A1.


Quine, Sathe, and Sanjar do not expressly teach wherein the processing device is further to: in response to receiving the first selection of the component from the plurality of components, transmit the selected component to the application server; and receive, from the application server, the plurality of properties associated with the selected component, wherein the processing device is to present the plurality of properties in response to receiving the plurality of properties from the application server.
However, Chasman teaches wherein the processing device is further to: in response to receiving the first selection of the component from the plurality of components (FIG. 10 and [0171-0172] FIG. 9B the mobile device (wherein the processing device) raises an event identifying the selected contact and displays in the details display component 1020, information for the selected contact 1012 of the contact list component 1010 (is further to in response to receiving the first selection of the component from the plurality of components; wherein raising an event identifying the selected contact and displaying the detail information in response to selection within the contact list component 1010 of the contact list component and the details display component 1020 equates to in response to receiving the first selection of the component from the plurality of components)), transmit the selected component to application server (FIG. 10 and [0170-0171] the mobile device raises an event identifying the selected contact of the contact list component 1010 (the selected component) and the event triggered is detected and handled by contact list component 1010 that is hosted on ; and receive, from application server, the plurality of properties associated with the selected component (FIG. 10 and [0170-0172] FIG. 9B the mobile device raises an event identifying the selected contact and displays in the details display component 1020, information for the selected contact 1012 of the contact list component 1010 wherein the details display component 1020 is hosted on a component server embedded into the web application; thus – based on the selected contact of contact list component 1010 (associated with the selected component per the claim objection interpretation; wherein based on the selected contact of the contact list component 1010 equates to associated with the selected component) the detail information (the plurality of properties; wherein the details information containing various contact details equates to the plurality of properties) is received from component server (and receive from application server)), wherein the processing device is to present the plurality of properties in response to receiving the plurality of properties from application server (FIG. 10 and [0170-0172] the mobile device raises an event identifying the selected contact and displays in the details display component 1020, information for the selected contact 1012 of the contact list component 1010 wherein the details display component 1020 is hosted on a component server embedded into the web application; thus – based on the selection of contact of contact list component 1010 on the mobile device the detail information containing the various contact details (the plurality of properties; wherein the details information containing various contact details equates to the plurality of properties) is .  
Because Quine, in view of Sathe and Sanjar, and Chasman address the same issue of selection of a component resulting in a display of properties associated with the selected component of a web based application hosted on a server, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the processing device is further to: in response to receiving the first selection of the component from the plurality of components, transmit the selected component to application server; and receive, from application server, the plurality of properties associated with the selected component, wherein the processing device is to present the plurality of properties in response to receiving the plurality of properties from application server as suggested by Chasman into Quine, Sathe and Sanjar’s system, with a reasonable expectation of success, such that the developer’s computing device in response to receiving the first selection of the component, transmits the selected component to the server, as suggested Chasman, to teach the claimed limitations wherein the processing device is further to: in response to receiving the first selection of the component from the plurality of components, transmit the selected component to the application server; and further modifying Quine, Sathe and Sanjar’s system such that the cloud-based server receives the selected component wherein the developer’s computing device then displays the plurality of properties that is received from the server, as suggested Chasman, in configuration palette of the graphical development environment, as taught by Quine, to further teach and receive, from the application server, the plurality of properties associated with the selected component, wherein the processing device is to present the plurality of properties in response to receiving the plurality of properties from the application server.  This modification would have been motivated by the desire to provide the user with a mechanism for detecting when an instance web application contains an out-of-date component keeping the web application running smoothly (Chasman [0025]).

Regarding dependent claim 11, Quine, in view of Sathe, Sanjar and Chasman, teach the system of claim 10, wherein the plurality of properties associated with the component comprise at least one of a runtime associated with the component, a name associated with the component or a type associated with the component (see Quine [0127] Development environment 400 may allow a designer to drag and drop widgets from the widget palette 410 into the application workspace 414, [0128] The widget palette 410 includes several examples of widgets that may be used on a page, [0131] Each widget on a page may be further configured.  For example, the configuration palette 412 as shown in FIG. 4 indicates the configuration of the, perhaps currently selected, button widget 420.  As shown in the dialog box 416, the button widget 420 includes the name “OK”, and this name is selected to be displayed.  The configuration palette 412 also specifies the location of the button widget 420 in terms of x and y coordinates on the page, as well as the width and height of the button widget 420; thus – this suggests in response to selecting widget dragged and dropped onto the page of the application workspace from the widget palette, the selected widget is identified (associated with the .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Sathe and Sanjar, as applied in the rejection of claim 8, and further in view of Campos-Guajardo et al. (hereinafter Campos-Guajardo), US 2019/0213061 A1.

Regarding dependent claim 13, Quine, in view of Sathe and Sanjar, teach all the elements of claim 8.
Quine, Sathe and Sanjar do not expressly teach wherein the processing device is further to: present, via the user interface, one or more supporting components associated with the selected component; receive, via the user interface, a third selection of a supporting component of the one or more supporting components; and transmit, to the application server, the selected supporting component of the one or more supporting components. 
However, Campos-Guajardo teaches wherein the processing device is further to: present, via the user interface, one or more supporting components associated with the selected component ([0055] a user of client device 130A (wherein the processing device) may see using (is further to present) user interface (via the user ; receive, via the user interface, a third selection of a supporting component of the one or more supporting components ([0055] in having chosen the corresponding HTTP operation request for POST 311 (a third selection of a supporting component; wherein user access to choose POST 311 HTTP operation request equates to a third selection of a supporting component) wherein [0058] FIG. 3D that the HTTP operation request, such as GET, POST, PUT, PATCH, DELETE, etc. corresponding to activities 305 (of the one or more supporting components; wherein the various HTTP operation request corresponding to activities 305 equates to the one or more supporting components) that a user has access to (receive; wherein user accessing POST 311 equates to receive) by using user interface (via the user interface) at client device 130A); and transmit, to the application server, the selected supporting component of the one or more supporting components ([0055], [0058], [0062] in one embodiment an HTTP request, e.g. chosen POST 311 HTTP operation request (the selected supporting component of the one or more supporting components), is received from the user through the user interface and communicated back to (and transmit) the service provider’s organization for further processing wherein [0021] host organization service provider represents or includes a server (the application server) acting as a host machine for employing API-usage mechanism 110).
.

Response to Arguments
Applicant’s arguments filed 1/11/2021 traversing rejections for claims 1-20 have been fully considered but they are moot in light of a new ground of rejection made under 35 U.S.C. 103.

Conclusion                                                                                                                                                                                                                                                                                                          
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsson et al., US 2020/0097268 A1 (Mar. 26, 2020) (ABSTRACT An application builder system includes an application builder server and a client side application builder application. The application builder server includes a plurality of node type managers that correspond to different node types that may be included in an instance of a page requested by a user device. The server generates rendering instructions for a requested page using the different node type managers and transmits the rendering instructions to the user device for display at the user device. A user may modify the components of the page, and the client side application builder application modifies the rendering instructions of nodes corresponding to the modified components. The modified rendering instructions may be saved at the application server by the node type managers).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KC/Examiner, Art Unit 2143           

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143